TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00521-CR


Christopher Lee Mack, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 62045, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant seeks to appeal from the trial court's judgment convicting him of assault
on a family member, enhanced.  According to the trial court's judgment, appellant pled guilty to the
charge and to the enhancement paragraphs in exchange for a cap of twelve years imprisonment with
the possibility of parole.  Appellant filed his notice of appeal in the trial court on about
August 13, 2008.  The trial court has certified that the cause was a plea-bargain case and that
appellant has no right of appeal.  Thus, the appeal is dismissed.  See Tex. R. App. P. 25.2(d).

					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   December 19, 2008
Do Not Publish